Citation Nr: 1025779	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for the service-connected urticaria.   

2.  Entitlement to an increased compensable rating for the 
service-connected asbestos-related pleural disease.    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 1946.   

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Regional Office (RO) in Boston, 
Massachusetts.  A July 2006 rating decision denied entitlement to 
an increased rating for urticaria.  In July 2007, the RO assigned 
a 30 percent rating to urticaria.  An April 2008 rating decision 
denied entitlement to a compensable rating for asbestos-related 
pleural disease.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

Regarding the claim for a higher rating for the asbestos-related 
pleural disease, the Veteran contends that this disability has 
worsened since the last VA examination.  At the hearing before 
the Board in May 2010, he stated that a pulmonary function test 
(PFT) in April 2010 showed that he had severe ventilatory defect.  
The Veteran's representative noted that the report also indicates 
that the Veteran's expiratory efforts were sub-optimal.  The 
Veteran stated that he had difficulty holding the mouthpiece in 
his mouth during the test but he believed the results were valid.  
The Veteran submitted the April 2010 PFT report.  Of record is a 
July 2007 PFT report which indicates that the results were 
normal.  Because of the evidence of possible worsening, a new 
examination is needed to determine the current severity of the 
service-connected asbestos-related pleural disease.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 
(1995).  

As to the claim for a higher rating for urticaria, the Board 
finds that an additional medical opinion is necessary to clarify 
whether the Veteran is on continuous immunosuppressive therapy 
for treatment for the service-connected urticaria.   

In March 2006, the Veteran was afforded VA skin disease 
examination.  The examiner reported the Veteran's current 
medications but the examiner did not indicate whether the 
medications were immunosuppressive therapy and if so, whether 
such therapy was continuous.  The service-connected urticaria is 
rated under Diagnostic Code 7825.  Under this diagnostic code, a 
60 percent rating is assigned for evidence of recurrent 
debilitating episodes occurring at least four times during the 
past 12-month period despite continuous immunosuppressive 
therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825.  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  Where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 
4.2.  

Therefore, the Board must remand the claim so that the RO can 
obtain a medical opinion as to whether the Veteran is currently 
being treated with continuous immunosuppressive therapy for the 
service-connected urticaria.  

The record shows that the Veteran receives medical treatment for 
the service-connected asbestos related pleural lung disease and 
urticaria at the Boston VA healthcare system.  Of record are VA 
treatment records dated from February 2004 to September 2009.  
The RO should obtain the VA treatment records from the Boston VA 
Healthcare System for treatment of the pleural disease and 
urticaria dated from September 2009 to present.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Obtain all records of the Veteran's 
treatment for the asbestos related pleural 
disease and urticaria from the Boston VA 
Healthcare System dated from September 2009 
to present.  These should be incorporated 
into the Veteran's claims file.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the service-connected asbestos 
related pleural disease.  The Veteran must 
be afforded the opportunity to have his 
representative accompany him to the 
examination.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  

All necessary tests and studies should be 
performed, including pulmonary function 
tests.  It is essential that the pulmonary 
function study contain the full range of 
results necessary to rate the disability 
under the diagnostic criteria (FEV-1, FVC, 
FEV- 1/FVC, DLCO (SB), maximum exercise 
capacity, and maximum oxygen consumption 
with cardio-respiratory limitation).  

The examiner should specifically indicate 
whether the Veteran has cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), 
episode(s) of acute respiratory failure, 
requires outpatient oxygen therapy, and the 
maximum exercise capacity as measured by 
oxygen consumption with cardiac or 
respiratory limitation.  

In the event that examiner is of the 
opinion that DLCO and/or oxygen testing is 
either "not needed" or "not useful" he 
or she should clearly so state, and, 
provide a statement as to why (e.g., there 
are decreased lung volumes that would not 
yield valid test results).  

The examiner should provide a complete 
rationale for any opinion provided.  

3.  The RO should ask the examiner who 
conducted the March 2006 VA examination (or 
if he is no longer available, a suitable 
replacement) to prepare an addendum to the 
VA medical opinion that addresses whether 
the Veteran is on continuous 
immunosuppressive therapy for the service-
connected urticaria, and if so, the 
physician should identify the medications 
which are immunosuppressive.   

The claims folder should be made available 
to the physician for review in conjunction 
with the medical opinion, and the examiner 
should acknowledge such review.  The 
examiner should provide a rationale for all 
conclusions.  

If the examiner determines that further 
examination is necessary in order to render 
the requested medical opinion, the RO 
should schedule the Veteran for such an 
examination.

4.  Following completion of all indicated 
development, readjudicate the claims in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be furnished to the Veteran and 
his representative.  They should be 
afforded a reasonable opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

